DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
11/26/2021.

Status of Rejections
The rejection of 3 is obviated by applicant’s cancellation.
All previous rejections are maintained. 
New grounds of rejection are necessitated by applicant’s amendments.

Claim(s) 1, 4-6, 10, 11, and 13-18 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 15: The claim merely restates a limitation already claimed in claim 14 and does not further limit the claim. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 10, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Cairns et al (EP 0 479 423 A1) in view of Carlson et al (EP 0 437 178 A1), Ohe et al (EP 0 153 586), and Hardee (US 7,258,778 B2). 

Claim 1: Cairns teaches an electrode consisting of a metal substrate (titanium, see e.g. page 3, lines 23-24 of Cairns) coated with alternating layers (see e.g. abstract of Cairns) of at least one first catalytic composition (intermediate layer, see e.g. page 3, line 25 of 
said first catalytic composition comprising a mixture of oxides of ruthenium and of at least one valve metal and being free of tin (see e.g. page 3, lines 28-29 of Cairns), 
said second catalytic composition comprising a mixture of oxides of iridium, of ruthenium, and of tin (see e.g. page 3, lines 42-45 of Cairns), 
wherein the innermost of said alternating layers corresponds to said first catalytic composition (it is the intermediate layer between the substrate and outer layer),
said oxides of iridium, ruthenium and tin are present in said second catalytic composition in a Ru = 25% Ir = 10%, Sn = 65% atomic percentage referred to the metals (see e.g. page 5, lines 1-6 of Cairns).

Cairns does not explicitly teach that the first catalytic composition also consists of iridium. Cairns teaches that the electrode is used in chlor-alkali cells (see e.g. abstract) and that the first catalytic composition has a Ru:Ti ratio of 20:80-80:20 mol% (1:4 to 4:1, see e.g. page 3 lines 35-37 of Cairns). Carlson teaches an electrode for chlor-alkali cells (see e.g. col 1, lines 43-46 of Carlson) comprising a titanium substrate (see e.g. page 2, col 2, lines 35-37 of Carlson) coated with titanium, iridium and ruthenium wherein the ratio of titanium oxide to total oxides of iridium and ruthenium is 1:1 or less and that the ratio of ruthenium oxide to iridium oxide is 1.5:1 to 3:1 (see e.g. page 2, col 2, lines 12-16 of Carlson). This works out to a ratio of 5:3:2 to 4:3:1 for titanium oxide, ruthenium oxide, and iridium oxide respectively. Said coating has the benefits of having a reduced oxygen evolution, has retarded weight loss in caustic environment, is easy to 

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the first catalytic composition of Cairns to be the composition taught in Carlson because the catalytic composition of Carlson satisfies the ruthenium-titanium molar ratio requirements of Cairns and is also proven to work well in chlorine environments with the benefits of having a reduced oxygen evolution, has retarded weight loss in caustic environment, easy to handle and use without sacrificing other features like chlorine evolution potential (see e.g. page 2, col 1, lines 47-56 of Carlson).

Cairns in view of Carlson teaches that said valve metal of said first catalytic composition is titanium and said oxides of iridium, ruthenium and titanium are present in said first catalytic composition in a Ru = 35-40%, Ir = 18-22%, Ti = 40-44% atomic percentage refereed to the metals (see e.g. page 3, col 4, lines 3-8 of Carlson).

Cairns does not explicitly teach that the second catalytic composition consists of a noble metal selected from the group consisting of palladium and platinum. Ohe teaches an electrode for use in aqueous alkali metal salt solutions (see e.g. page 1, lines 2-3 of Ohe) comprising titanium (see e.g. page 3, lines 9-11 of Ohe) coated with ruthenium oxide, iridium oxide, tin oxide, and platinum oxide (see e.g. page 3, lines 17-21 of Ohe) wherein the platinum is 0.1-30 atomic % (see e.g. page 3, line 19 of Ohe). This composition creates an electrode that is "characterized by low chlorine overvoltage and 

Cairns does not explicitly teach that the second catalytic composition consists of niobium. Hardee teaches anode for a chlor-alkali cell (see e.g. abstract of Hardee) comprising an electrocatalytic coating ruthenium, iridium, and a valve metal like niobium (see e.g. col 5, lines 26-46 of Hardee). The valve metal of Hardee stabilizes the coating and alters the efficiency (see e.g. col 5, lines 43-45 of Hardee). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Cairn so that the second catalyst composition comprises a valve metal like that of Hardee because Hardee teaches the valve metal stabilizes the coating and alters the efficiency. Additionally, it would have been obvious to a person having ordinary skill in the art at the time of invention to select niobium from the list of valve metals taught in Hardee because KSR rational F states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

With regard to the limitation claiming, “the electrode reduces chlorine overvoltage without reduction in oxygen overvoltage”, this limitation is an intended function/use for the electrode. MPEP § II states ““[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15

USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Since the structure of Cairns in view of Carlson and Ohe are the same as claim 1, the combination would be capable of reducing chlorine overvoltage without reduction of oxygen overvoltage.

Claim 5: Cairns in view of Carlson, Ohe, and Hardee teaches that the second catalytic composition consists of platinum in an amount of 0.1-30 atomic (see e.g. page 3, line 19 of Ohe). MPEP § 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Therefore since of the range for platinum of Cairns in view of Carlson, Ohe, and Hardee overlaps that of the instant invention, claim 5 is prima facie obvious over Cairns in view of Carlson, Ohe, and Hardee. 

Claim 10: Cairns in view of Carlson, Ohe, and Hardee teaches an electrolysis cell of alkali chloride solutions comprising the electrode of claim 1 (see e.g. page 5, lines 8-11 of Cairns).

Claim 13: Cairns in view of Carlson, Ohe, and Hardee teaches that the second catalytic composition consists of oxides of Ru, Ir, Sn (see e.g. page 3, lines 42-45 of Cairns), Nb (see e.g. claim 1 of Hardee), and Pt (See e.g. page 3, lines 19 of Ohe) and are present  overlaps the claimed range of 5%. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 4 and 14-17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cairns in view of Carlson, Ohe, and Hardee as applied to claim 1, and in further view of Hardee (US 2004/0031692 A1, referred to as Hardee 692). 

Claim 4: Cairns in view of Carlson, Ohe, and Hardee does not explicitly teach that the first catalytic composition consists of an amount of platinum an overall 0.1-5% atomic percentage referred to the metals. Hardee 692 teaches an electrode used in a chlor-alkali cell (see e.g. claim 37 of Hardee 692) which comprises a titanium substrate (see e.g. [0015] of Hardee), and a layer containing titanium oxide (see e.g. lines 1-6 of [0038] of Hardee) with doping agents like platinum present in 0.04-4.4 atomic% (0.1-10 wt%, see e.g. [0039] of Hardee 692) to increase conductivity of the titanium oxide. It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the first catalytic composition of Cairns so that the valve metal is doped with platinum present in 0.04-4.4 atomic% as taught in Hardee 692 because the doping agents improves conductivity to the titanium oxide which would be helpful for the first 

Claim 14: Cairns teaches an electrode for evolution of gaseous products in electrolytic cells (chlorine, see e.g. abstract and page 2, lines 1-4 of Cairns) consisting of a metal substrate (titanium, see e.g. page 3, lines 23-24 of Cairns) coated with alternating layers (see e.g. abstract of Cairns) of at least one first catalytic composition (intermediate layer, see e.g. page 3, line 25 of Cairns) and at least a second catalytic composition (outer layer, see e.g. page 3, lines 42-43 of Cairns), 
said first catalytic composition comprising a mixture of oxides of ruthenium and of at least one valve metal (titanium) and being free of tin (see e.g. page 3, lines 28-29 of Cairns), 
said second catalytic composition comprising a mixture of oxides of iridium, of ruthenium, and of tin (see e.g. page 3, lines 42-45 of Cairns), 
wherein the innermost of said alternating layers corresponds to said first catalytic composition (it is the intermediate layer between the substrate and outer layer)
said oxides of iridium, of ruthenium and of tin are present in said second catalytic composition in a Ru = 25%, Ir = 10%, Sn = 65% atomic percentage referred to the metals (see e.g. page 5, lines 1-6 of Cairns).

Cairns does not explicitly teach that the first catalytic composition also consists of iridium. Cairns teaches that the electrode is used in chlor-alkali cells (see e.g. abstract) 

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the first catalytic composition of Cairns to be the composition taught in Carlson because the catalytic composition of Carlson satisfies the ruthenium-titanium molar ratio requirements of Cairns and is also proven to work well in chlorine environments with the benefits of having a reduced oxygen evolution, has retarded weight loss in caustic environment, easy to handle and use without sacrificing other features like chlorine evolution potential (see e.g. page 2, col 1, lines 47-56 of Carlson).

Cairns does not explicitly teach that the first catalytic composition also consists of platinum. Hardee 692 teaches an electrode used in a chlor-alkali cell (see e.g. claim 37 of Hardee 692 which comprises a titanium substrate (see e.g. [0015] of Hardee), and a 

Cairns does not explicitly teach that the second catalytic composition consists of a noble metal selected from the group consisting of palladium and platinum. Ohe teaches an electrode for use in aqueous alkali metal salt solutions (see e.g. page 1, lines 2-3 of Ohe) comprising titanium (see e.g. page 3, lines 9-11 of Ohe) coated with ruthenium oxide, iridium oxide, tin oxide, and platinum oxide (see e.g. page 3, lines 17-21 of Ohe) wherein the platinum is 0.1-30 atomic % (see e.g. page 3, line 19 of Ohe). This composition creates an electrode that is "characterized by low chlorine overvoltage and long lifetime” (see e.g. page 6, lines 27-29 of Ohe). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the second catalytic coating of Cairns include platinum with 0.1-30 atomic % in the second catalytic coating because the platinum creates a coating is "characterized by low chlorine overvoltage and long lifetime”.

Cairns does not explicitly teach that the second catalytic composition consists of niobium. Hardee teaches anode for a chlor-alkali cell (see e.g. abstract of Hardee) comprising an electrocatalytic coating ruthenium, iridium, and a valve metal like niobium (see e.g. col 5, lines 26-46 of Hardee). The valve metal of Hardee stabilizes the coating and alters the efficiency (see e.g. col 5, lines 43-45 of Hardee). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Cairn so that the second catalyst composition comprises a valve metal like that of Hardee because Hardee teaches the valve metal stabilizes the coating and alters the efficiency. Additionally, it would have been obvious to a person having ordinary skill in the art at the time of invention to select niobium from the list of valve metals taught in Hardee because KSR rational F states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Cairns in view of Carlson teaches that said valve metal of said first catalytic composition is titanium and said oxides of iridium, ruthenium and titanium are present in said first catalytic composition in a Ru = 35-40%, Ir = 18-22%, Ti = 40-44% atomic percentage refereed to the metals (see e.g. page 3, col 4, lines 3-8 of Carlson), which overlaps and is close to the claimed ranges. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)… Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with 

With regard to the limitation claiming “the electrode reduces chlorine overvoltage without reduction in oxygen overvoltage”, this limitation is an intended function/use for the electrode. MPEP § II states ““[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2
USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Since the structure of Cairns in view of Carlson, Hardee 692, Ohe, and Hardee are the same as claim 1, the combination would be capable of reducing chlorine overvoltage without reduction of oxygen overvoltage.

Claim 15: Cairns in view of Carlson, Hardee 692, Ohe, and Hardee teaches that said oxides of iridium, of ruthenium and of tin are present in said second catalytic composition in a Ru = 25%, Ir = 10%, Sn = 65% atomic percentage referred to the metals (see e.g. page 5, lines 1-6 of Cairns).

Claim 16: Cairns in view of Carlson, Hardee 692, Ohe, and Hardee teaches that said first catalytic composition platinum is present in a 0.04-4.4% atomic percentage referred to the metals (0.1-10 wt%, see e.g. [0039] of Hardee 692). MPEP § 2144.05 states “In 

Claim 17: Cairns in view of Carlson, Hardee 692, Ohe, and Hardee teaches that said second catalytic composition platinum or palladium is present in an overall 0.1-30% atomic percentage referred to the metals (see e.g. page 3, line 19 of Ohe). MPEP § 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Therefore since of the range for platinum of Cairns in view of Carlson, Ohe, and Hardee overlaps that of the instant invention, claim 5 is prima facie obvious over Cairns in view of Carlson, Ohe, and Hardee.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cairns in view of Carlson, Hardee 692, Ohe, and Hardee as applied to claim 14, and in further view of Urgeghe et al (WO 2010055065 A1).

Claim 18: Cairns in view of Carlson, Hardee 692, Ohe, and Hardee does not explicitly teaches that said second catalytic composition niobium is present in a 0.1-3% atomic percentage referred to the metals. Urgeghe teaches an anode for use in chloralkali cells (see e.g. abstract of Urgeghe) comprising an external catalytic coating comprising tin, ruthenium, iridium, palladium and niobium (see e.g. page 2, lines 15-20 of Urgeghe). .
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cairns in view of Carlson, Ohe, and Hardee as applied to claim 1, and in further view of Urgeghe.

Claim 6: Cairns in view of Carlson, Ohe, and Hardee does not explicitly teach that the second catalytic composition consists of an amount of niobium or tantalum in a 0.1-3% atomic percentage referred to the metals. Urgeghe teaches an anode for use in chloralkali cells (see e.g. abstract of Urgeghe) comprising an external catalytic coating comprising tin, ruthenium, iridium, palladium and niobium (see e.g. page 2, lines 15-20 of Urgeghe). The niobium, present in 0.5-5 atomic%, and palladium reduces the potential of the anode chlorine evolution reaction (see e.g. page 2, lines 20-27 of Urgeghe). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the second catalytic composition of Cairns to include the niobium present in 0.5-5 atomic% and palladium as taught in Urgeghe because doing so reduces the potential of the anode chlorine evolution reaction.

Claim(s) 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cairns in view of Carlson, Ohe, and Hardee as applied to claim 1, and in further view of DiFranco et al (US 2007/0289865 A1). 

Claim 11: Cairns in view of Carlson, Ohe, and Hardee does not explicitly teach that the first catalytic composition consists of oxides of Ru, Ir and Ti and are present in said first catalytic composition in a Ru = 16-30%, Ir = 9-20%, Ti = 50-80% atomic percentage referred to the metals. Carlson teaches that the best economical coating comprises Ru = 35-40%, Ir = 18-22%, Ti = 40-44% atomic percentage refereed to the metals (see e.g. page 3, col 4, lines 3-8 of Carlson). DiFranco also teaches an electrolytic coating for anode (see e.g. abstract of DiFranco) comprising ruthenium oxide, iridium oxide, and titanium oxide (see e.g. [0026] of DiFranco) which has 10-30 mol% Ru (see e.g. [0027] of DiFranco), 1-25 mol% Ir (see e.g. [0029] of DiFranco), and 50-85 mol% Ti (see e.g. [0028] of DiFranco). This coating composition has a lower operating potential and eliminates voltage “break-in” (see e.g. [0009] of DiFranco). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the first catalytic composition of Cairns in view of Carlson to use the percentages taught in DiFranco because the percentages of DiFranco creating a coating which has a lower operating potential and eliminates voltage “break-in”. Although some of the percentages are not within the economical percentages taught in Carlson, they provide benefits that a person having ordinary skill in the art at the time of filing would recognize and balance with respect to the cost. 

Affidavit
The declaration under 37 CFR 1.132 filed on 11/26/2021 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the USC 103 rejection. See arguments below. 

Response to Arguments
Applicant's arguments filed on 11/26/2021 have been fully considered but they are not persuasive. 

On page 9, the applicant argues that Ms Calderara, author of the affidavit, does not see any teaching or suggestion that would lead one of ordinary skill in the art to skip Sn in the intermediate layer of Cairns and include it in the outer coating. This is not considered persuasive. Page 5 of Cairns shows an explicit example having no tin in the intermediate layer and tin in the outer layer. 

On page 9-11, the applicant argues that Cairns uses stannous octoate applied by brushing and firing, which is “a completely different process which in turn leads to a different coating composition with different effects”. This is not considered persuasive. The applicant is arguing about the process of making, which has not been claimed, and an “effect”, which is not clear. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the arguments are centered around US 6,123,816 (referred to as “816” herein), which the 

On page 11, the applicant appears to argue that a person of ordinary skill in the art would not even look at Cairns because “816” teaches something better. This is not considered persuasive. Cairns was published before “816” and although “816” might be more recent and might have improved effects, MPEP § 2145 VIII states “The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977)”. There is nothing in Cairns nor “816” that would point indicate the electrodes in Cairns are inoperable. Additionally “816” is not simply the electrode of Cairns but made with a better method. For example, “816” only discloses an outer layer (see claim 1 of “816”), whereas Cairns teaches multiple layers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795